DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-4, 7-8, 12-13, 17-18, 21-22, 24, 27-28 and 30 are canceled.
Claims 5-6, 9-10, 14-16, 23, and 25-26 are withdrawn.
Claims 1, 11, 19-20, 29, and 31 are under examination.

Priority
For the reasons infra, all claims under examination still fail the written description requirement and so no priority is awarded at this time for the reasons of record. 
Also, no certified translations have been received in the file wrapper.  
For these reasons, the U.S. effective filing date of the instant claims under examination is set at 11/17/2016.   

Objections Withdrawn
Claim Objections
The objections to claims 1 and 19 are withdrawn in view of Applicant’s amendments.   
The objection to claim 19 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1, 11, 19-21, 29, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claim 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.   

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 1, 11, 19-20, 29, and 31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments: Claims 1, 8, 11, 19-21, 29 and 31 stand rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement for reasons stated on pages 8-9 of the Office Action.
The Office Action states that “Claims 1 and 19 .. . have been amended to recite that SEQ ID NO: 15 is given a delivery system to a target site. However, the specification contemplates the opposite, not using such a system on this specific peptide. .. . See page 37 where it states this peptide is used without CPP or carrier” See Office Action, p. 8.
However, Applicant respectfully submits that the passage in the specification cited by the Office Action does not state “this peptide is used without CPP or carrier.” Rather, the specification uses the term “without requiring” as follows: “peptide 560-571 (PPRRLRSRKVSC) [SEQ ID NO: 15] showed an increase in absorption into a cell in a concentration-dependent manner. The limitations of peptide therapeutic agents are that they may not be absorbed into cells well due to the nature of the peptide such as the charge or hydrophilicity, thereby requiring use of carriers or conjugation of myristic acid to the peptide. However, the 560-571 peptides have the advantage of overcoming the limitations of the peptide therapeutic agents because the peptide itself is well absorbed into the cells. These demonstrate that the peptide itself can permeate the cell membrane without requiring conjugation of a separate cell penetrating peptide (CPP) and carrier, indicating that it is valuable as an effective therapeutic agent.” See US2019/0085093, para. [0180] (bold added).
Applicant respectfully submits that this passage discusses a characteristic that SEQ ID NO:15 possesses that may be considered advantageous, even preferable; but it does not contemplate that SEQ ID NO:15 should not be, or cannot be, deliverable by a delivery system to target cells.
Instead, this particular passage uses conditional terminology - “without requiring” — which implies that there is an optional choice of either using a delivery system or not using a delivery system. Applicant respectfully submits that stating that a delivery system is not required necessarily indicates using a delivery system is an option that is contemplated; otherwise it would be redundant to state “without requiring.” Therefore, contrary to the Office Action, Applicant respectfully submits that the statement in the specification that “the peptide itself can permeate the cell membrane without requiring conjugation of a separate cell penetrating peptide (CPP) and carrier” inherently discloses that there is also an option contemplated in which the peptide permeates the cell membrane with conjugation of CPP and carrier, and thus, per the Office Action, use of a delivery system, such as lentiviral vector.
In view of the above, Applicant respectfully submits that the grounds for this rejection have been obviated and withdrawal of the rejections under 35 U.S.C. § 112, first paragraph is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
It is clear from Applicant’s arguments that there is no explicit teaching of use of a delivery system with SEQ ID NO. 15 to deliver it into a cell.  Thus, one must turn to implicit and inherent teachings, asking if such are present in the instant disclosure to support this claim limitation. 
Applicant presents no supporting inherent teachings of this limitation as this would require production of SEQ ID NO. 15 or encoding nucleic acids thereof with a delivery system and so encompass the claim limitations without use of the same language or explicit statement or discussion thereof.  There appears to be no sequence identifier for example that encompasses the claim limitation in question.  This leaves only the possibility of implicit teachings in the disclosure to support the claim limitation and this is argued by Applicant above.
None of these arguments are found persuasive.  Essentially, they all rely on making the claim limitation obvious from the positive recitations of the specification.  Yet, the disclosure should actually provide the teaching of the claim limitation, not just render it obvious.  Said another way, if the limitation is only obvious from the disclosure it is necessarily not taught therein.
Applicant’s argument over the teaching that a CPP is not being used with SEQ ID NO. 15 as interpreted by the examiner is an argument of semantics.  The question is whether or not it was taught to be used with a CPP and it was not.  The quotation by Applicant, while having different words, imparts the same meaning as attributed by the examiner.  Applicant argues that the disclosure does not teach SEQ ID NO. 15 cannot be used with a delivery system or that it should not be used with the same.  However, this argument fails to address the rejection since obviation of this rejection requires Applicant identify where they teach use of SEQ ID NO. 15 with a delivery system.  Thus, discussion of what the disclosure does not teach fails to obviate the rejection. 
With respect to the teachings of the specification over “without requiring”.  This teaches only an embodiment that does not have a delivery system.  It does not imply in any way that one can or should use such a system.  It conveys only to the reader that a delivery system is not used in the embodiment discussed.  Said another way, it cannot teach its opposite.  It can make its opposite, use of a delivery system with SEQ ID NO. 15, obvious, but this is not equivalent to contemplation or teaching and only highlights that the teaching needed for support of the claim limitation is not present in the original disclosure and new matter is in fact in the claims. It is helpful to consider the phrase without requiring in other contexts here.  A timed watering system waters a garden automatically without requiring manual delivery of water.  No one reading such a sentence envisions someone using the system while also manually watering the garden.  It defeats the point of the system.  Thus, the phrase “without requiring” does not in any way implicit teach its opposite wherein one performs the task or uses the item following said phrase. 
Taken all together, it is clear that, at best, the specification makes obvious the claim limitation above and this is not the same as its contemplation or teaching.  Thus, new matter is present in the claims for the reasons of record and this rejection stands.   


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642